Title: To Thomas Jefferson from Pseudonym: "A Sincere Friend", 28 December 1804
From: Pseudonym: “A Sincere Friend”
To: Jefferson, Thomas


                  
                     
                     [received 29 Dec. 1804]
                  
                  You will turn your attention to that excellent publication, the monthly Magazine for July 1804, in which you will percieve the measures taken by the London Society to encourage the growth of Hemp in Canada It is believed, that the United States ought not only to grow hemp sufficient for their own consumption, but also be able to export quantities to Europe, &c—Now that the principal men of the Union are assembled in one place, would it not be wise to try what can be done in that way?—You want something to counteract the destructive influence caused by the vast importations of British goods, &c.
                  
                     A sincere Friend to the Prosperity of 
                     
                     The United States.
                  
               